                              ÿ Case 2:20-cv-01377-RFB-DJA   Document 47 Filed 02/11/21 Page 1 of 2



                ,ÿ 67896ÿ=D  E   FG FÿB :;
                                         HFÿH86<=>89=9??ÿ
                                             D ÿIF   Jÿ=K LM    D J  N ÿ1  .- @.@ÿAÿ9BC;ÿ                              ÿ
                -ÿ =D   O9:B       9Pÿ    9; ÿBÿIF
                                                ?98<::A         ÿ9B      C;  ÿ24ÿ
                             E   FG FÿB  HF HD       Jÿ=K LM    D J  N ÿ,  /-
                .ÿ .:@    4 ??:96ÿ
                            1  5 ÿ TU  VF Q9=>9:B
                                            JG  ÿ
                                                TK    W XDY ÿ 7=A
                                                              RF J Z  ÿVF
                                                                       R;S; [  ÿÿ
                /ÿ B:F     KY\HÿD]D
                                  ÿ.5W5FYÿAÿ=]ÿÿ34,14^04.2ÿ
                0ÿ ?D      Fc_Dÿ=U
                        b9LF     `XU;NaÿDNÿ 2255--;;3311--;;33335,5,ÿÿ
                1ÿ 9LF\\__NNÿÿÿÿÿÿÿÿÿÿÿÿJZWYJHFDaWGF_W_Dd_
                                                        aD\HHHHd_
                                                               _
                                                               D J ;\eHHU_DLÿ
                                                                            J;eULÿ
                2ÿ ÿ<HHUJaD[YÿfUJÿ>DfDaGFaHÿ
                3ÿ ig:?<ÿ \aeUJJDBe<:7=AH_[ÿaFLD    ÿS7B
                                                      Gÿg_Q9?@
                                                             HFÿIDFSB    KH[ÿhÿ jÿb6<86<=S9Aÿ@=S;Aÿÿ
                4ÿ                                                         g=@?9>ÿB?<?9Bÿ>@B?6@S?ÿS7g6?ÿ
               ,5ÿ                                                                    >@B?6@S?ÿ7bÿ=9]<><ÿ
               ,,ÿ
               ,-ÿ R69B:9PÿkT@?9Aÿ                                                             SFYDÿ=U;ÿ-N-5^eE^5,.22^6bI^>n<ÿ
               ,.ÿ                                                                           ÿ
                                                      R_F\aH\ffAÿ                              opqrstupq
                                                                                                    vwÿ~qvwÿpÿuwyÿ
                                                                                                                rz{vzy{zÿ
                                                                                                                     syq}{ÿpvÿyqo|qooÿ
 ÿ




               ,/ÿ EY;ÿ                                                                        u}pq
               ,0ÿ g:?<ÿI9<g?PÿGMFÿg:?<ÿB<:7=ÿ
               ,1ÿ S7B UJD\WQ9?@
                      f>79ÿ      a ÿe U JSB
                                         ` U JÿFhÿ
                                                H\ ba6<86<=S9A
                                                   U    l
                                                        ÿ>79ÿ    B    gR    96]@ÿ@=S; BAÿFÿÿ
                                                                                       76l
               ,2ÿ 679ÿS76R      Q<=<896l              ÿ>79B     ÿ@ÿHÿXHXJUJUKKWWXXÿmA
                                                                                     ÿmlÿFaGÿ
                                           76<?@        7=B    Aÿ
                                                                @                      ÿ
               ,3ÿ \ae_KY\EDAAÿ
               ,4ÿ                                    >DfDaGFaHY;ÿ
               -5ÿ
               -,ÿ                 R_F\aH\ffÿR69B:9PÿkT@?9ÿiR_F\aH\ffjÿFaGÿ>DfDaGFaHÿg:?<ÿB<:7=AÿS7BQ9?@SBÿhÿ
               --ÿ b6<86<=S9Aÿ@=S;ÿi>DfDaGFaHjAÿM[ÿFaGÿHXJUKWXÿHXD\JÿJDY`DeH\EDÿFHHUJaD[YÿUfÿJDeUJGAÿXDJDM[ÿ
               -.ÿ YH\`K_FHDÿFaGÿFWJDDÿHUÿHXDÿG\YL\YYF_ÿUfÿHX\YÿFeH\Uaÿ\aÿ\HYÿDaH\JDH[AÿV\HXÿ̀JDKG\eDAÿV\HXÿDFeXÿ̀FJH[ÿHUÿMDFJÿ
               -/ÿ \HYÿUVaÿeUYHYÿFaGÿFHHUJaD[YÿfDDY;ÿ
               -0ÿ ÿÿÿ
               -1ÿ ÿÿÿ
               -2ÿ ÿÿÿ
               -3ÿ ÿÿÿ
1233145ÿ6478419 7ÿ ÿ ÿÿ
       ÿÿ1ÿ                                                                       ÿ ÿ
                    ÿ
 ÿÿ !ÿ"ÿ
           9#ÿÿ
  1ÿ$ ÿ7$ÿÿ%&'()ÿ
        )*%*%%ÿ
                       ÿ
                              ÿ Case 2:20-cv-01377-RFB-DJA   Document 47 Filed 02/11/21 Page 2 of 2



                .ÿ             789ÿ:;<=>9?ÿ;@<99ÿ=8;=ÿA9>=89<ÿ:;<=Bÿ?8;CCÿD9ÿE99F9Eÿ=GÿD9ÿ;ÿ:<9H;>C>A@ÿ:;<=Bÿ>Aÿ=8>?ÿ;I=>GAÿ;AEÿÿ
                ,ÿ =8;=ÿA9>=89<ÿ:;<=BÿJ>CCÿK>C9ÿKG<ÿ;Aÿ;J;<EÿGKÿ;==G<A9BL?ÿK99?ÿG<ÿIG?=?ÿ:M<?M;A=ÿ=Gÿ;ABÿ<MC9Nÿ?=;=M=9NÿG<ÿC;Jÿ
                /ÿ J89=89<ÿCGI;CNÿ?=;=9NÿG<ÿK9E9<;CNÿ>Aÿ;ABÿKG<MFÿ=8;=ÿJGMCEÿD9ÿ;H;>C;DC9-ÿ
                0ÿ ÿO;=9EPÿÿQ9D<M;<Bÿ.6Nÿ,6,.ÿ                            ÿ
                                                                          O;=9EPÿÿQ9D<M;<Bÿ.6Nÿ,6,.ÿ
                1ÿ ÿ  ÿ
                2ÿ ÿ
                3ÿ RVYZ?RÿS>I8;9CÿT>UGANÿV?W-XXXXXXXÿ
                           [ÿY\]NÿV^_-ÿ                                                            ÿ
                                                                         Y\fVYÿb-ÿfYaTOfVTV77NÿZZNÿV^_-ÿ
                      SZ  [`aVbÿ
                4ÿ VYZ[ÿY\]ÿbadÿQZYSÿ TZ c\Tÿ                            gVb^V]ÿV-ÿ^7VfabbNÿV^_-ÿ
                                                                         bZ77bVYÿSVTOVb^\TNÿe-[-ÿ
                5ÿ ÿa==G<A9B?ÿKG<ÿeC;>A=>KKÿ                             ÿ
               .6ÿ eYV^bV]ÿd`Z7Vÿÿ                                       a==G<A9B?ÿKG<ÿO9K9AE;A=ÿ
                                                                         hb7aÿ^ab\TNÿ[\^SV7Z[^ÿiÿ
               ..ÿ                                                       QYafYaT[VNÿZT[-ÿj>AIG<<9I=CBÿA;F9EÿhC=;ÿ
                                                                         k9;M=Blÿÿ
               .,ÿ                                                       ÿ
                                                                         ÿ
               ./ÿ                                                    mnopnÿ
                               ÿ
 ÿ




               .0ÿ             ÿ ÿ ÿ ÿ ÿ rsÿrtÿtmÿmnopnpo-ÿ
               .1ÿ             ÿ
                               ÿ ÿ ÿ ÿ ÿ O;=9Eÿ=8>?ÿX11th                                            XXXXXXXXXXXXNÿ,6,.-ÿ
                                                                                   XXXXXXÿE;BÿGKÿXXXFebruary
               .2ÿ             ÿ
                               ÿ
               .3ÿ             ÿ
               .4ÿ             ÿ ÿ ÿ ÿ ÿ XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXÿ
                               ÿ ÿ ÿÿ ÿ ÿ hTZ7VOÿ^7a7V^ÿOZ^7YZ[7ÿuhOfVÿ
                      0402v631/v1626-.ÿ615/.6-..5.ÿ
               .5ÿ
               ,6ÿ
               ,.ÿ
               ,,ÿ
               ,/ÿ
               ,0ÿ
               ,1ÿ
               ,2ÿ
               ,3ÿ
               ,4ÿ
1233145ÿ6478419 7ÿ ÿ ÿÿ
       ÿÿ1ÿ                                                  ,-ÿ ÿ
                    ÿ
 ÿÿ !ÿ"ÿ
           9#ÿÿ
  1ÿ$ ÿ7$ÿÿ%&'()ÿ
        )*%*%%ÿ
                      ÿ
